In re Merit Entergy Partners D-III L.P.; Merit Management Partners I L.P.; Oil & Ale LSJ L.C.C.; Spokane Oil & Gas LLC; Sunset Oil & Gas LLC; LSJ Exploration L.L.C.; Denbury Onshore LLC; Devon Energy Production Company L.P.; McGowan Working Partners Inc.; Merit Energy Company; Merit Energy Partners III L.P.;- — Defendant(s); Applying for Supervisory and/or Remedial Writs, Parish of Concordia, 7th Judicial District Court Div. B, No. 40,768; to the Court of Appeal, Third Circuit, No. CW 08-01266.
Granted and remanded to the court of appeal for briefing, argument and opinion.
KNOLL, J., recused.